Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163225(63)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  SYRJA LEKLI,                                                                                          Elizabeth M. Welch,
                                                                                                                      Justices
           Plaintiff-Appellant,
                                                                     SC: 163225
  v                                                                  COA: 350942
                                                                     Macomb CC: 2017-004762-NF
  FARM BUREAU MUTUAL INSURANCE
  COMPANY OF MICHIGAN, FARM BUREAU
  GENERAL INSURANCE COMPANY, GREAT
  AMERICAN INSURANCE COMPANY,
  PERGJONI TRANSPORT, LLC, MICHIGAN
  AUTOMOBILE INSURANCE PLACEMENT
  FACILITY,
            Defendants-Appellees,
  and

  B&W CARTAGE COMPANY, INC.,
             Defendant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellee Farm Bureau Mutual
  Insurance Company of Michigan to extend the time for filing its answer to the application
  for leave to appeal is GRANTED. The answer will be accepted as timely filed if submitted
  on or before August 5, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 30, 2021

                                                                               Clerk